Exhibit 10.2

 

AGREEMENT

 

This Agreement (the “Agreement”) dated this 24th day of November 2004 (the
“Effective Date”) by and between Belmont Bancorp., an Ohio corporation (the
“Employer”), and Jane R. Marsh (“Employee”).

 

BACKGROUND INFORMATION

 

A. Employee is employed by the Employer as its Chief Financial Officer and
Senior Vice President.

 

B. In consideration of Employees’ continued employment and valuable contribution
to the Employer, the Employer desires to enter into this Agreement in order to
define the rights of Employee and the obligations of the Employer following a
Change in Control (as hereinafter defined), and the Employer and Employee desire
to evidence their agreement regarding certain restrictive covenants.

 

PROVISIONS

 

NOW, THEREFORE, the parties agree as follows:

 

1. Definitions.

 

“Change of Control” shall mean:

 

(i) either the Employer or Belmont National Bank, a national banking corporation
(the “Bank”), sells or otherwise transfers all or substantially all of its
assets to another corporation or other entity and, as a result of such sale or
transfer, less than a majority of the combined voting power of the then
outstanding securities of such other corporation or entity immediately after
such transaction is held in the aggregate by the holders of securities of any
class or series entitled to vote generally in the election of directors (the
“Voting Stock”) of the Employer or the Bank immediately prior to such sale or
transaction;

 

(ii) either the Employer or the Bank is merged, consolidated or reorganized into
or with another corporation or other entity, and as a result of such merger,
consolidation or reorganization, less than a majority of the combined voting
power of the then outstanding securities of such corporation or entity
immediately after such transaction is held in the aggregate by the holders of
Voting Stock of the Employer or the Bank immediately prior to such transaction;

 

(iii) any person or group of persons, as defined in Rule 13d-5 of the Rules
under the Securities Exchange Act of 1934, as amended (“Group”) becomes the
beneficial owner, directly or indirectly, of a majority of the Voting Stock of
the Employer; or

 

(iv) any person or Group, other than the Employer, becomes the beneficial owner,
directly or indirectly, of a majority of the Voting Stock of the Bank.

 

“Change in Control Event” shall mean any of the following:

 

(i) The Employer terminates Employee’s employment within two years following the
occurrence of a Change of Control, unless such termination is by reason of the
death or disability of Employee or the Employer’s termination of Employee is for
Good Cause (as hereinafter defined), or

 

(ii) Within two years following the occurrence of a Change of Control, the
Employer assigns to Employee duties materially inconsistent with, or in any
material diminution of, the positions, duties, responsibilities and status of
Employee as of the date of this Agreement, or



--------------------------------------------------------------------------------

(iii) Employee voluntary terminates her employment within six months following
the occurrence of a Change of Control, or

 

(iv) Within two years following the occurrence of a Change of Control, the
Employer transfers Employee to a location outside of a 30 mile radius of St.
Clairsville, Ohio.

 

“Change in Control Payment” shall consist of (i) the payment, within 90 days
after the Change in Control Event, of a lump sum equal to two hundred percent
(200%) of the sum of (A) her annualized base salary at the rate being paid to
Employee immediately prior to the termination of her employment, and (B) the
most recent bonus earned by Employee (which, if it has been earned but not paid
to Employee for the year most recently ended prior to the termination of
Employee’s employment, such bonus shall be paid independently (and without
reduction) of this lump sum payment), and (ii) for two (2) years following the
Change in Control Event a continuation of health insurance benefits, life
insurance and dental which are comparable to those received by her at the time
of termination.

 

“Good Cause” shall mean:

 

(i) any acts of dishonesty, fraud, embezzlement, or breach of trust committed by
Employee against the Employer (including any misrepresentation to the Employers’
Board of Directors (the “Board”)), or an act which she knows to be in violation
of her duties to the Employer, which act is materially injurious to the
Employer’s business or reputation and is not remedied within 10 days after
notice thereof by the Employer;

 

(ii) any breaches of this Agreement by Employee or the failure to adequately
render services or perform her obligations to the Employer, which act or failure
is materially injurious to the Employer’s business or reputation and is not
remedied within 10 days after notice thereof by the Employer;

 

(iii) any acts by Employee amounting to gross negligence or willful misconduct
which are materially injurious to the Employer’s business or reputation and is
not remedied within 10 days after notice thereof by the Employer;

 

(iv) conviction of a felony, a crime of moral turpitude or any crime involving
the Employer or her duties to Employer;

 

(v) testing positive to the use of any illegal drug; or

 

(vi) abusing alcohol or any other drug and the failure to enter the
rehabilitation program or undertake the plan of treatment prescribed by the
Board, the failure to comply with the conditions of such program or plan of
treatment or the failure to comply with the maintenance conditions prescribed
following such program or plan of treatment.

 

2. Change of Control. If a Change in Control Event occurs then the Employer
shall pay Employee the Change in Control Payment.

 

3. Non-Competition Agreement.

 

(a) Employee shall not, during the term of Employee’s employment, be engaged in
any other business activity pursued for gain, profit or other pecuniary
advantage. The foregoing limitations shall not be construed as prohibiting
Employee from making personal investments in such form or manner as will neither
require Employee’s services in the operation or affairs of the companies or
enterprises in which such investments are made nor violate the terms of this
paragraph 3.



--------------------------------------------------------------------------------

(b) In addition, Employee shall not, during the period of Employee’s employment
with the Employer, and for a period of six (6) months immediately following the
termination of Employee’s employment under this Agreement (excluding from such
computation any time during which Employee is in violation of any provision of
this paragraph 3):

 

(i) service as an officer, director, shareholder, owner, partner, joint
venturer, consultant or advisor to any bank, savings bank or other financial
institution within a 50 mile radius of the Bank’s principal office in St.
Clairsville, Ohio (except that Employee may hold up to 1% of the capital stock
of any such institution);

 

(ii) solicit any of Employer’s customers except on Employer’s behalf;

 

(iii) directly or indirectly influence any of Employer’s employees to terminate
their employment with Employer or accept employment with any competitor of the
Employer;

 

(iv) interfere with any of Employer’s business relationships; or

 

(v) enter into any business relationship with any of Employer’s customers or
suppliers, except upon prior approval of the Board after Employee has apprised
it of the nature of the relationship proposed to be entered into and the direct
or indirect compensation proposed to be received by Employee.

 

(c) Because of the difficulty of measuring economic losses to the Employer as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to the Employer for which they would
have no other adequate remedy, Employee agrees that the foregoing covenant may
be enforced by the Employer in the event of breach by Employee, by injunctions
and restraining orders.

 

(d) The covenants in this paragraph 3 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed.

 

(e) All of the covenants in this paragraph 3 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Employer, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of such covenants.

 

4. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio (regardless of the
laws that might be applicable under principles of conflicts of law) as to all
matters, including but not limited to, matters of validity, construction, effect
and performance.

 

(b) Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties with respect to the subject matter hereof, and
supersede all prior negotiations, discussions and undertakings between such
parties. This Agreement cannot be amended, supplemented or changed orally,
except by an agreement in writing that makes specific reference to this
Agreement and that is signed by each of the parties hereto.

 

(c) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and this Agreement
shall become effective when one or more counterparts have been signed by each of
the parties hereto.



--------------------------------------------------------------------------------

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, legal representatives,
successors and assigns.

 

(e) Reimbursement of Expenses. If any suit or action shall be instituted to
enforce this Agreement, or obtain any right or benefit provided for herein, the
Employee shall, if she prevails, be entitled to recover from the Employer all
costs, including reasonable attorney fees, expended in connection therewith.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

EMPLOYER:   EMPLOYEE: Belmont Bancorp.,     an Ohio corporation  

/s/ Jane R. Marsh

--------------------------------------------------------------------------------

    Jane R. Marsh

 

By:  

/s/ Wilbur R. Roat

--------------------------------------------------------------------------------

Its:   President & CEO